Non-Employee Director Form - RSUs Exhibit 10.12




FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT

PURSUANT TO THE

AMENDED AND RESTATED EMPLOYEE AND DIRECTOR

INCENTIVE RESTRICTED SHARE PLAN OF

HOSPITALITY INVESTORS TRUST, INC.
THIS AGREEMENT (this “Agreement”) is made as of July 3, 2017 (the “Grant Date”),
by and between Hospitality Investors Trust, Inc., a Maryland corporation with
its principal office at 3950 University Drive, Fairfax, Virginia 22030 (the
“Company”), and [___________] (the “Participant”).
WHEREAS, the Board of Directors of the Company (the “Board”) adopted the
Employee and Director Incentive Restricted Share Plan of Hospitality Investors
Trust, Inc. (as amended and/or restated from time to time, the “Plan”);
WHEREAS, the Plan provides that the Company, through the Committee, has the
ability to grant awards of restricted share units to directors, officers,
employees and certain consultants or entities, in each case, that are employed
by or provide services to the Company or any Affiliate of the Company; and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that the Participant shall be awarded restricted share
units in the amount set forth below.
NOW, THEREFORE, the Company and the Participant agree as follows:    
1.Award of Restricted Share Units. Subject to the terms, conditions and
restrictions of the Plan and this Agreement, the Company hereby grants to the
Participant an award consisting of [________] restricted share units (the
“Restricted Share Units”) in respect of shares of common stock of the Company,
$0.01 par value per share (“Shares”).
2.    Vesting. Subject to the terms of the Plan and this Agreement, the
Restricted Share Units shall vest as follows:
(a)    The Restricted Share Units shall vest in full on the earlier of (i) the
date of the annual meeting of the Board in the calendar year immediately
following the calendar year in which the Grant Date occurs; or (ii) the first
anniversary of the Grant Date (the earlier of (i) and (ii), the “Vesting Date”);
provided that the Participant has not incurred a Termination prior to the
Vesting Date.
(b)    One hundred percent (100%) of any unvested Restricted Share Units shall
automatically vest upon the occurrence of a Change in Control, provided that the
Participant has not incurred a Termination prior to the Change in Control.





--------------------------------------------------------------------------------

Non-Employee Director Form - RSUs Exhibit 10.12




(c)    There shall be no proportionate or partial vesting in the periods prior
to the Vesting Date.
3.    Settlement. Subject to Section 6 hereof, to the extent vested, the
Restricted Share Units shall be settled in Shares on the earliest of: (a) the
date that the Participant has incurred a Termination for any reason; (b) a
Section 409A Change in Control Event (as defined below); or (c) the calendar
year in which the third (3rd) anniversary of the Vesting Date occurs. For
purposes of this Agreement, a “409A Change in Control Event” shall mean a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code.
4.    Forfeiture. If a Participant incurs a Termination for any reason, any
Restricted Share Units that have not yet vested shall be immediately forfeited
and cancelled as of the Termination date, without any further action on the part
of the Company or the Participant.


2



--------------------------------------------------------------------------------

Non-Employee Director Form - RSUs Exhibit 10.12




5.    Rights as a Holder of Restricted Share Units. The Company shall record in
its books and records the number of Restricted Share Units granted to the
Participant. No Shares shall be issued to the Participant at the time the grant
is made and, except as set forth in this Section 5, the Participant shall not
be, nor have any of the rights or privileges of, a stockholder of the Company
with respect to any Restricted Share Units, unless and until paid in Shares;
provided, however, that, to the extent the Company issues a dividend in the form
of Shares or other property, the Participant shall have the rights to dividend
equivalents as provided in Section 5.3(c) of the Plan. The Participant shall not
have any interest in any fund or specific assets of the Company by reason of
this Agreement.
6.    Tax Withholding. To the extent applicable, the Participant shall be
subject to the provisions of Section 12 of the Plan with respect to any
withholding or other tax obligations in connection with the grant, vesting or
settlement of the Restricted Share Units or otherwise in connection with this
Agreement.
7.    No Obligation to Continue Directorship. This Agreement is not an agreement
of employment or service. Neither the execution of this Agreement nor the
issuance of the Restricted Share Units hereunder constitute an agreement by the
Company to continue to engage the Participant as a Director during the entire,
or any portion of the, term of this Agreement, including but not limited to any
period during which any Restricted Share Units are outstanding, nor does it
modify in any respect the Company’s right to terminate or modify the
Participant’s service or compensation.
8.    Restrictions on Transfer. Except as provided in this Agreement or the
Plan, the Participant may not sell, transfer, hypothecate, pledge, or assign any
Restricted Share Units or any rights or interest therein, including without
limitation any rights under this Agreement or any Shares paid or payable in
respect of any Restricted Share Units. Any attempted sale, assignment, transfer,
pledge, exchange, encumbrance, hypothecation or other disposition of the
Restricted Share Units or, prior to settlement under Section 3, any Shares
payable in respect of any Restricted Share Units in violation of the Plan or
this Agreement will be void and of no effect and the Company will have the right
to disregard the same on its books and records.
9.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of any
Shares provided for herein, and the Participant hereby ratifies and confirms
that which the Company, as said attorney-in-fact, will do by virtue hereof.
Nevertheless, the Participant will, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.
10.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators,


3



--------------------------------------------------------------------------------

Non-Employee Director Form - RSUs Exhibit 10.12




distributees, devisees and legatees. The Company may assign to, and require, any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree in writing to perform this Agreement.
Notwithstanding the foregoing, the Participant may not assign this Agreement or
any of the Participant’s rights, interests or obligations hereunder.
(b)    This award of Restricted Share Units shall not affect in any way the
right or power of the Board or stockholders of the Company to make or authorize
an adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or
subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Share Units, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.
(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
(d)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract. One or more counterparts of this
Agreement may be delivered by facsimile or scanned electronic transmission, with
the intention that they shall have the same effect as an original counterpart
hereof.
(e)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(f)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(g)    All notices, consents, requests, approvals, instructions and other
communications provided for herein will be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, addressed, in the case of the Company to the Chief
Financial Officer of the Company at the principal office of the Company and, in
the case of the Participant, at the address most recently on file with the
Company, or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Hospitality Investors Trust, Inc.
at 3950 University Drive, Fairfax, Virginia 22030, Attn: Chief Financial
Officer.
(h)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.


4



--------------------------------------------------------------------------------

Non-Employee Director Form - RSUs Exhibit 10.12




11.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.
12.    Section 409A. This Agreement and the Restricted Share Units granted
hereunder are intended to comply with or be exempt from Section 409A of the Code
and shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A of
the Code. Notwithstanding the foregoing, the Company makes no representations
that the Restricted Share Units provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Participant on account of non-compliance with Section 409A of
the Code. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. To the
extent any payments provided for under this Agreement are treated as
“nonqualified deferred compensation” subject to Section 409A of the Code, (a) if
on the date of the Participant’s separation from service (as defined in Treasury
Regulation §1.409A-1(h)) with the Company, the Participant is a specified
employee (as defined in Section 409A of the Code and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to the Participant at any time prior to the
earlier of (i) the expiration of the six (6) month period following the
Participant’s separation from service or (ii) the Participant’s death, and any
such amounts deferred during such applicable period shall instead be paid in a
lump sum to the Participant (or, if applicable, to the Participant’s estate) on
the first payroll payment date following expiration of such six (6) month period
or, if applicable, the Participant’s death, and (b) for purposes of conforming
this Agreement to Section 409A of the Code, any reference to termination of
employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).
[signature page(s) follow]


5



--------------------------------------------------------------------------------

Non-Employee Director Form - RSUs Exhibit 10.12




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
HOSPITALITY INVESTORS TRUST, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 



Participant
 
 
 
 
(Signature)





6

